DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 09/28/2020. As directed by the amendment: claim(s) 2 has/have been amended; no claim(s) has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-8 are presently pending in this application.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al (US 20120125208).
Regarding claim 1, Taguchi discloses an automatic bread maker comprising: 
a baking case (Fig. 1 #50 bread container) configured to accommodate bread-making material; 
a heater (Fig. 1 #41 heating device) configured to heat the baking case (Fig. 1 #50 bread container); 
a temperature detector (Fig. 4 #83 temperature sensor) configured to detect a temperature of the baking case (Fig. 1 #50 bread container); 
a pulverizing and mixing section (Shown in the figure below) that is disposed at a bottom of the baking case (Fig. 1 #50 bread container) and, while rotating, is configured to pulverize and mix, the bread-making material in the baking case (Fig. 1 #50 bread container); 
and a controller (Fig. 4 #80 control device) configured to control the heater (Fig. 1 #41 heating device) and the pulverizing and mixing section (Shown in the figure below) in accordance with the temperature of the baking case (Fig. 1 #50 bread container), wherein the controller (Fig. 4 #80 control device) governs a pulverizing step for making rice paste from the bread-making material and a mixing step for mixing the rice paste after the pulverizing step ([0062] lines 1-2 ---“Operation of the automatic bread-maker 1 is controlled by a control device 80 shown in FIG. 4.”; [0062] lines 5-9 ---“To the control device 80, the operation portion 20 and the heating device 41 are connected, and further, a motor driver 81 of the motor 60 and a temperature sensor 83 are also connected to the control device 80.”; [0064] lines 2-6 ---“As shown in FIG. 5, in the first example of bread making process, a pre-grinding soaking process #10, a grinding process #20, a mixing/kneading process #30, a fermentation process #40, and a baking process #50 are performed in this order.”). 
    PNG
    media_image1.png
    678
    667
    media_image1.png
    Greyscale


Since, Taguchi recognizes the need for a bread maker where no pre-ground grains where accessible, it would be advantageous to include a part for grinding grains and including a grinding step in the bread making process. Taguchi teaches a controller that adjusts the speed of the motor which drives the pulverizing and mixing components during the mixing step and the pulverizing step. The examiner takes the position that there are finite solutions for the rotational speed of the mixing and pulverizing sections.  For example, (1) one of ordinary skilled in the art may set the rotational speed of the mixing step to be faster than the pulverizing section, or (2) one of ordinary skilled in the art may set the rotational speed of the mixing step to be slower than the pulverizing section or (3) one of ordinary skilled in the art may set the rotational speed of the mixing step to be the same as the pulverizing section.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have pulverizing and mixing steps operated at the same rotational speed range and incorporate it into the automatic ( as enumerated by the examiner above) to the recognized need (A bread maker with grinding ability) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success .
Regarding claim 3, Taguchi teaches the automatic bread maker as appears above (see the rejection of claim 1), and Taguchi teaches further including an automatic feeder configured to accommodate yeast, wherein the controller effects control of the automatic feeder so as to feed the yeast into the baking case after the mixing step ([0136] ---“In step #34, the user opens the lid 130 to add yeast to the dough. The yeast added to the dough here is dry yeast. Instead of yeast, baking powder may be used. It is also possible to adopt an automatic feeder for yeast or baking powder as well, to thereby save the user time and trouble.”). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al (US 2012/0125208) as applied to claim 1, in view of Peng et al (US 2010/0258012).
Regarding claim 2, Taguchi teaches the automatic bread maker as appears above (see the rejection of claim 1), and Taguchi further teaches wherein the pulverizing and mixing section has a first part (Fig. 1 #54 pulverizing blade) configured to pulverize the bread-making material and a second part (Fig. 1 #70 kneading blade) configured to mix the bread-making material, but does not teach the bottom of the baking case has a protruding section formed of a plurality of protrusions each of which 25of the bottom of the baking case, a first gap that is smaller in length than a minor axis of a rice grain is formed between the first part and a top of one of the protrusions, and a second gap that is greater in length than the 31minor axis of the rice grain is formed between the bottom and the first part.
Nonetheless, Peng teaches the bottom of the baking case has a protruding section formed of a plurality of protrusions (Fig. 2 #31 cutting blade) each of which extends radially from a center 25of the bottom of the baking case, but does not teach a first gap that is smaller in length than a minor axis of a rice grain is formed between the first part and a top of one of the protrusions, and a second gap that is greater in length than the 31minor axis of the rice grain is formed between the bottom and the first part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic bread maker of Taguchi by incorporating the protrusions as taught by Peng for the purpose of obtaining a fine powder. ([0037])
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a first gap that is smaller in length than a minor axis of a rice grain is formed between the pulverizing part and a top of one of the protrusions, and a second gap that is greater in length than the 31minor axis of the rice grain is formed between the bottom and the pulverizing part, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al (US 20120125208) as applied to claim 1, in view of Hayashi et al (US 4,747,690).
Regarding claim 4, Taguchi teaches the automatic bread maker as appears above (see the rejection of claim 1), but does not teach further including a cooler configured to cool the bread-making material, wherein the controller effects control of the cooler so as to work in response to a temperature-rising speed of the rice paste determined on the temperature detected by the temperature detector in the pulverizing step.
Nonetheless, Hayashi teaches further including a cooler (Fig. 1 #34 coolant tank and #17 jacket together form a cooler) configured to cool the bread-making material, wherein the controller (Fig. 3 #28 computer control device) effects control of the cooler so as to work in response to a temperature-rising speed of the rice paste determined on the temperature detected by the temperature detector in the pulverizing step (Col. 4 lines 62-68 ---“ The computer control device 28 includes the actuating device 27, a storing device 29, and a comparator 25. In this embodiment, temperature regulators (not shown) are provided between the comparator 25 and the valve device 35, and between the comparator 25 and a heater (not shown) for heating the dough, to control the temperature of the dough.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic bread maker of Taguchi by incorporating the cooler as taught by Hayashi for the purpose of controlling the temperature of the dough.
Regarding claim 5, Taguchi in view of Hayashi teaches the automatic bread maker as appears above (see the rejection of claim 4), and Hayashi further teaches wherein the controller (Fig. 3 #28 computer control device) effects control of the cooler so as to increase output of the cooler when the temperature-rising speed goes beyond a predetermined value (Col. 5 lines 24-30 ---“ When the temperature of the dough becomes higher than the range of control values, the comparator transmits a signal to the temperature regulator to actuate the valve devices 35 to open the valve and introduce a coolant from the coolant tank 34 into the jacket 17 of the vessel 16 until the temperature of the dough decreases to the range of control values.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic bread maker of Taguchi in view of Hayashi by incorporating the cooler as taught by Hayashi for the purpose of controlling the temperature of the dough.
Regarding claim 6, Taguchi in view of Hayashi teaches the automatic bread maker as appears above (see the rejection of claim 5), and Hayashi further teaches wherein the controller (Fig. 3 #28 computer control device) effects control of the cooler so as to decrease output of the cooler and to maintain the output at a decreased level for at least a predetermined period of time (Col. 5 lines 31-36 ---“ When the temperature of the dough is lower than the lower limit of the range of the control values, the comparator transmits a signal to the temperature regulator to actuate the heater to heat the vessel until the temperature of the dough increases to exceed the lower limit of the range of the control values.”; Examiner interprets that the cooler will be turned off until the temperature dictates that it should be turned on again.).

Regarding claim 7, Taguchi in view of Hayashi teaches the automatic bread maker as appears above (see the rejection of claim 4), and Hayashi further teaches wherein the 25controller (Fig. 3 #28 computer control device) has a logging function that takes operation logs and controls the cooler according to the logs (Col. 5 lines 4-9 ---The storing device 29 is for storing control values of weight, strain, temperature, pH of the dough, a standard kneading time, and a program to calculate extension or reduction of the remaining time required for kneading the dough when the strain measured becomes higher or lower than the range of control values.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic bread maker of Taguchi in view of Hayashi by incorporating the controller of Hayashi for the purpose of automating control of temperature during the bread making process.
Regarding claim 8, Taguchi in view of Hayashi teaches the automatic bread maker as appears above (see the rejection of claim 4), and Hayashi further teaches wherein the controller (Fig. 3 #28 computer control device)shortens a time for the pulverizing step when the output of the cooler at a maximum level is unable to suppress the temperature-rising speed of the rice paste (Col. 5 lines 37-41 ---“ When the measured value remains outside the range of control values for a predetermined time stored in the storing device, the comparator transmits a signal to stop the drive device to eliminate the material from the kneading vessel.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic bread maker of Taguchi in view of Hayashi by incorporating the controller of Hayashi for the purpose of automating control of temperature during the bread making process.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 09/28/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Taguchi under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE E MILLS JR./Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715